Exhibit 10.80
THIRD AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT, is made
effective as of January 1, 2008, among MEDICAL PROPERTIES TRUST, INC., a
Maryland corporation (the “REIT”), MPT OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Operating Partnership”, and together with the REIT,
the “Company”), and William G. McKenzie (the “Executive”).
WHEREAS, the Executive and the Company entered into an Amended and Restated
Employment Agreement dated as of September 10, 2003, as amended on September 29,
2006 and as further amended as of August 1, 2008 (the “Employment Agreement”);
and
WHEREAS, the parties desire to amend the Employment Agreement as provided
herein; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
approved the form and substance of this Amendment at a meeting duly held on
January 1, 2008.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:
1. The following Section 8(e) shall be inserted immediately following Section
8(d) of the Employment Agreement:
(e) SECTION 409A. Anything in this Agreement to the contrary notwithstanding, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and if any payment or benefit that the Executive becomes entitled to under this
Agreement would be considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be payable or benefit shall be provided prior to the date
that is the earlier of (i) six months and one day after the Executive’s
separation from service, or (ii) the Executive’s death. The parties intend that
this Agreement will be administered in accordance with Section 409A of the Code.
The parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party.
2. Except to the extent hereby amended, the Employment Agreement is hereby
confirmed and ratified and shall continue in full force and effect.
3. The effective date of this Amendment is January 1, 2008.
4. This Amendment may be signed in two or more counterparts, each of which shall
be an original, but all of which taken together shall constitute one and the
same document.
[Signatures to appear on the following page]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Third Amendment to Amended
and Restated Employment Agreement as of the date first above written.

                      REIT:
 
                    MEDICAL PROPERTIES TRUST, INC.
 
                    By:   /s/ R. Steven Hamner                   Name:   R.
Steven Hamner         Title:   Executive Vice President and CFO
 
               
 
                    OPERATING PARTNERSHIP:
 
                    MPT OPERATING PARTNERSHIP, L.P.
 
                    By:   Medical Properties Trust, LLC     Its:   General
Partner
 
                    By:   Medical Properties Trust, Inc.     Its:   Sole Member
 
                    By:   /s/ R. Steven Hamner                   Name:   R.
Steven Hamner         Title:   Executive Vice President and CFO
 
                    EXECUTIVE:
 
                    /s/ William G. McKenzie           William G. McKenzie

2